        Case 1:19-cr-00337-JPO Document 36 Filed 08/10/20 Page 1 of 1




                                                    August 7, 2020

Via ECF

The Honorable J. Paul Oetken
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

      Re:   United States v. Capser, 19 CR 337 (JPO)

Dear Judge Oetken:

      I write with the consent of the Government to respectfully request an
adjournment of approximately 45 days of Mr. Capser’s sentencing due to the
ongoing public health crisis. The sentencing is currently scheduled for August 18,
2020. The defense does not object to the exclusion of time under the Speedy Trial
Act.

      Thank you for your consideration of this request.

                                             Respectfully submitted,


                                             _____________________________
                                             Tamara L. Giwa
                                             Counsel for Todd Capser
                                             Federal Defenders of New York
                                             (917) 890-9729
                                              Granted.
                                              Sentencing is hereby adjourned to October 6,
Cc:   AUSA David Robles (via ECF)
                                              2020 at 11:00 a.m.
      AUSA Benjamin Schrier (via ECF)
                                               So ordered.
                                               August 10, 2020
